Title: To Thomas Jefferson from Edmund Bacon, 12 September 1822
From: Bacon, Edmund
To: Jefferson, Thomas

Deare Sir.Sep 12th 22as time with me is short to do what is before me will You give me the order. to the store for the Iron say 500 Pounds. which I expect will do. if it. should not I can get more. Also the order. in the store for thirty dollars to William Bacon for the wood. the waggon will be here this morning and I Would like to give him the order on delivery of the waggon. Also will You lend me the bedford cart to bring the Iron home to day it. shall be sent back the moment it returns.Sincerly Yours &cE Bacon